Citation Nr: 0102820	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
left total knee arthroplasty for the period prior to 
September 9, 1997.

2.  Entitlement to an evaluation in excess of 60 percent for 
left total knee arthroplasty on and after February 1, 1999.

3.  Entitlement to service connection for venous 
insufficiency and cellulitis of the left lower extremity, 
claimed as secondary to the service-connected left total knee 
arthroplasty.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1940 to January 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1994 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to an evaluation in excess of 30 percent for a 
left knee condition and denied entitlement to service 
connection for venous insufficiency and cellulitis of the 
left lower extremity.  In a December 1998 rating decision, 
the RO determined that a 100 percent evaluation was warranted 
for the service-connected left total knee replacement from 
November 18, 1997 and from February 1, 1998.  The RO also 
determined that a 60 percent evaluation was warranted from 
February 1, 1999.  

The issue of entitlement to service connection for venous 
insufficiency and cellulitis of the left lower extremity, 
claimed as secondary to the service-connected left total knee 
arthroplasty, will be addressed in the remand portion of this 
decision.  

The Board notes that in a June 1997 statement, the veteran 
requested service connection for a left ankle sore as a 
result of inadequate care received at a VA medical facility.  
A review of the record reflects that this claim has not been 
considered by the RO.  Thus, it is referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  On March 7, 1994, the veteran requested an increased 
evaluation of his service-connected left total knee 
arthroplasty.  

3.  A VA examination report dated in April 1994 showed 
limitation of motion in the left knee, pain to manipulation 
of the patella and patellar implant, generalized tenderness 
about the patella and joint margin of the left knee, slight 
swelling, heat, and continued reactive disease.  

4.  Service-connected residuals of left total knee 
arthroplasty are currently manifested by severe painful 
motion and weakness; and it has been more than one year since 
implantation of the prosthesis.  

5.  At no time have the left knee surgical scars been shown 
to be symptomatic or the cause of any other functional 
impairment.  



CONCLUSIONS OF LAW

1.  A 60 percent evaluation is warranted for left total knee 
arthroplasty for the period prior to September 9, 1997.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2000).  

2.  The criteria for an evaluation in excess of 60 percent 
for left total knee arthroplasty have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5055, § 4.118, Diagnostic Code 7804 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a March 1946 rating decision, the RO granted entitlement 
to service connection for a left knee injury, a left-hand 
injury, and hemorrhoids, each evaluated as noncompensable 
effective from January 12, 1946.

A VA hospital summary dated in September 1988 reflects the 
veteran underwent bilateral total knee arthroplasty.  

In a September 1989 rating decision, the RO determined that a 
30 percent evaluation was warranted for the service-connected 
left total knee replacement with degenerative joint disease.  

An August 1990 VA discharge summary reflects the veteran 
underwent irrigation, debridement, synovectomy and 
application of Tobramycin beads to the left knee.  

In a December 1990 rating decision, the RO determined that a 
100 percent evaluation was warranted for the veteran's 
service-connected total left knee replacement with 
degenerative joint disease from August 7, 1990 and a 30 
percent evaluation was warranted from October 1, 1990.  The 
veteran filed a timely notice of disagreement as to that 
decision and a statement of the case was issued in February 
1991.  The veteran did not file a substantive appeal.  

In a March 7, 1994 statement, the veteran requested an 
increased evaluation of his service-connected left knee 
condition.  

Relevant VA treatment records dated in 1993 and 1994 reflect 
complaints of pain and swelling in the left leg.  Various 
impressions of status post left knee arthroplasty, 
degenerative joint disease, stasis dermatitis, cellulitis, 
and left leg venous insufficiency were noted.  A clinical 
record noted range of motion in the left knee as zero to 95 
degrees flexion.  A December 1993 radiology report noted no 
evidence of recent or acute fracture, present dislocation or 
destructive process.  There was residual dystrophic 
calcification consistent with myositis ossificans noted about 
the distal left femur, unchanged from 1990.  

Upon VA examination of the joints dated in April 1994, it was 
noted that the veteran's left knee had become infected 
approximately two years earlier and he had undergone further 
surgery two more times for drainage and implantation of 
antibiotics.  Physical examination revealed a rather waddling 
gait favoring the left lower extremity.  The veteran could 
not squat.  He had range of motion from zero degrees of 
extension to 100 degrees flexion in the right knee and from 
zero degrees extension to 60 degrees flexion in the left 
knee.  The left knee measured 1/2 inch greater in circumference 
than the right and felt warmer to touch than the right.  The 
examiner indicated that there was some type of a reactive 
process going on in the knee, probably some synovitis.  All 
manipulation of the patella and the patellar implant on the 
left knee was painful.  There was some generalized tenderness 
about the patella and along the joint margin of the left 
knee.  Impressions of status post right total knee for 
degenerative joint disease with some limitation of motion and 
mild symptomatology, and status post left total knee with 
continuing reactive disease, degenerative arthritis, 
tenderness about the patella, slight swelling and heat, were 
noted.  

In an October 1994 rating decision, the RO denied entitlement 
to an evaluation in excess of 30 percent for a total left 
knee replacement with degenerative joint disease.  The RO 
also denied entitlement to service connection for venous 
insufficiency and cellulitis of the left lower extremity.  
The veteran filed a timely notice of disagreement as to that 
decision and a statement of the case was issued in December 
1994.  The veteran filed a substantive appeal in January 
1995.  

At his October 1995 RO hearing, the veteran testified that he 
experienced pain in his left knee.  He also stated that his 
knee felt like it would give away when walking or standing.  
The veteran testified that he was fitted with a plastic shoe 
brace and that someone at a VA medical facility told him his 
right leg was getting weak because of favoring his left leg.  

Upon VA examination dated in November 1995, the veteran 
complained of pain, weakness, and limitation of motion in 
both knees.  The examiner noted marked swelling of the left 
lower extremity.  The veteran was unable to toe and heel 
walk.  He was able to do approximately 90 degrees of a knee 
bend.  Range of motion of the left knee was noted as from 
zero to 90 degrees.  There was pain on all motion of both 
knees.  The ligaments appeared to be intact. The veteran was 
not wearing a knee brace.  The veteran was independent with 
respect to dressing and undressing and moving on and off of 
the examination table, although he did both of those 
maneuvers slowly and with difficulty.  A relevant impression 
of residuals of bilateral knee replacement was noted.  

A November 1995 VA treatment record reflects the veteran 
complained of worsening symptoms in his knees with shooting 
pains down the right leg.  Diagnoses of bilateral total knee 
arthroscopy, bilateral metal backed patellae, and bilateral 
knee effusion were noted.  A radiology report of the knees 
revealed a mild increase in dystrophic calcification within 
left quadriceps tendon; otherwise stable bilateral total knee 
arthroplasties.  A January 1996 VA discharge summary reflects 
the veteran underwent revision of bilateral metal-back 
patellae to all porcelain patellae.  A discharge diagnosis of 
bilateral total knee arthroplasties with symptomatic effusion 
was noted.  

Upon VA joint examination dated in April 1996, the veteran 
complained of pain in both lower extremities, especially the 
knee.  He also described swelling of his left leg and 
weakness in the right ankle and foot.  The examiner noted 
chronic synovitis in the left knee joint with range of motion 
from zero to 90 degrees.  There was pain on both flexion and 
extension of the knee.  The ligaments appeared stable.  The 
examiner noted there was chronic swelling of the left leg 
with stasis dermatitis changes noted in the area of the 
ankle.  It was noted that the veteran wore a short leg, foot 
drop type of plastic brace on his right leg.  He was able to 
walk without the use of a hand-held device, but his gait was 
quite antalgic.  The veteran had considerable difficulty 
standing from a sitting position.  A relevant impression of 
residuals of total left knee replacement was noted.  A 
radiology report of the knee revealed a radiographically 
stable left total knee arthroplasty.  

Relevant VA treatment records dated in 1997 reflect continued 
treatment for left knee pain.  A November 1997 VA surgery 
report reflects the veteran underwent revision to a new total 
knee arthroplasty on the left.  A postoperative diagnosis of 
status post removal of infected left total knee arthroplasty 
was noted.  

Upon VA examination dated in July 1998, the veteran reported 
that his left knee was worse than before his surgery.  He 
reported that he was unable to walk except with the use of a 
cane.  Physical examination revealed a large amount of brawny 
edema in the left lower extremity.  He had tenderness all 
along the knee in a vague distribution both medially, 
laterally, anteriorly and posteriorly.  There was tenderness 
to deep palpation along any aspect of the knee.  The examiner 
noted a small amount of effusion.  An impression of left 
total knee arthroplasty complicated by chronic pain was 
noted.  The examiner recommended that the veteran be 
reexamined by orthopedics to determine if there was a 
mechanical problem with the knee.  The examiner also opined 
that given his current situation, the veteran had a near 
total disability of his knee.  He was not able to use it 
functionally for bending under strength type positions and he 
was not able to walk for prolonged distances.  It was also 
noted the veteran had a considerable amount of pain in the 
area.  

In a December 1998 supplemental statement of the case, the RO 
determined that a 60 percent evaluation was warranted for 
left total knee arthroplasty.  

Relevant VA treatment records dated from 1998 to 1999 reflect 
continued management of left knee pain.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Prior to September 9, 1997, the veteran's service-connected 
left total knee arthroplasty was evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  The veteran's left total knee arthroplasty is 
currently evaluated as 60 percent disabling pursuant to the 
same diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5055, provides that a 30 percent evaluation is warranted for 
prosthetic replacement of a knee joint with intermediate 
degrees of residual weakness, pain or limitation of motion 
rated by analogy to diagnostic codes 5256, 5261, or 5262.  A 
60 percent evaluation is warranted for prosthetic replacement 
of the knee joint with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  A 100 
percent evaluation is warranted for one year following 
implantation of the prosthesis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

In regard to the issue of entitlement to an evaluation in 
excess of 30 percent for total left knee arthroplasty for the 
period prior to September 9, 1997, the evidence of record 
indicates that the left knee demonstrated continuing reactive 
disease, tenderness, limitation of motion, swelling and heat 
in April 1994.  All manipulation of the knee joint was 
painful.  Continued painful and limited motion was 
demonstrated on VA examinations dated in 1995 and 1996.  
Additionally, the July 1998 VA examiner noted an impression 
of left total knee arthroplasty complicated by chronic pain.  
The Board concludes that the evidence demonstrates chronic 
residuals consisting of painful and limited motion as early 
as April 1994 and a continuation of that symptomatology.  
Thus, a 60 percent evaluation is warranted for the veteran's 
service-connected left total knee arthroplasty for the period 
prior to September 9, 1997.  

In regard to the issue of entitlement to an evaluation in 
excess of 60 percent for total left knee arthroplasty, the 
amputation rule provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165.  This 40 percent rating may 
be further combined with evaluation for disabilities above 
the knee but not to exceed the above the knee amputation 
elective level.  See 38 C.F.R. § 4.68.

As previously noted, the RO has assigned a 60 percent 
evaluation for the veteran's left total knee replacement.  
The record reflects that it has been more than one year since 
the veteran's last left total knee replacement procedure.  
Thus, a 60 percent evaluation is the highest rating available 
under Diagnostic Code 5055.  Moreover, there does not appear 
to be a related diagnostic code that offers a rating higher 
than 60 percent.  

The Board notes that because the veteran has an artificial 
left knee joint, a separate rating for arthritis of this 
joint is not warranted and the provisions of VAOPGCPREC 23-97 
are not for application.  Additionally, because the currently 
assigned 60 percent equals the maximum available rating under 
Diagnostic Code 5163 for amputation of the leg, a higher 
rating can not be assigned due to the amputation rule.  See 
38 C.F.R. § 4.68, 4.71a, Diagnostic Code 5163 (2000).  

An exception to the amputation rule is found under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Where scars are shown to be 
tender, the scar rating can exceed the amputation rule.  
Although the evidence does indicate the presence of left knee 
scars and tenderness throughout the entire knee area, the 
veteran has not claimed that the scar itself is symptomatic.  
Thus, the Board finds that a separate compensable evaluation 
for scars is not warranted under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

Accordingly, after consideration of all of the evidence, the 
Board finds that entitlement to an evaluation in excess of 60 
percent for left total knee arthroplasty is not warranted.  



ORDER

Entitlement to a 60 percent evaluation for left total knee 
arthroplasty is granted for the period prior to September 9, 
1997, subject to the governing regulations concerning the 
payment of monetary benefits.  

Entitlement to an evaluation in excess of 60 percent for left 
total knee arthroplasty is denied.  



REMAND

In a March 1994 statement, the veteran sought entitlement to 
service connection for venous insufficiency and cellulitis of 
the left lower extremity, claimed as secondary to his 
service-connected left knee condition.  

The record reflects numerous diagnoses of venous 
insufficiency in the left leg with left lower extremity 
cellulitis.  A March 1989 VA clinical record reflects the 
veteran complained of swelling in the left lower leg for one 
year.  Venus stasis was noted.  Additionally, an examination 
report dated in November 1995 states that a vascular 
examination report would be faxed to the RO, but the record 
is silent for any vascular examination report.  Additionally, 
an April 1996 VA examination report notes that the veteran 
had a history of an infection following total knee 
replacement on the left and that he had also developed a deep 
venous thrombosis of the left lower extremity.  The examiner 
noted there was chronic swelling of the left leg with stasis 
dermatitis changes noted in the area of the ankle.  Chronic 
synovitis in the left knee was also noted.  An impression of 
residuals of a total left knee replacement was noted.  

In light of the aforementioned, the Board is of the opinion 
that additional development of the record is warranted before 
a final determination can be rendered.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the case is 
REMANDED to the RO for the following development: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should schedule the veteran for 
a VA specialist examination of his venous 
insufficiency and cellulitis of the left 
lower extremity.  The claims folder and a 
copy of this REMAND must be reviewed by 
the examiner prior to completion of the 
examination report.  All pertinent 
symptomatology and findings must be 
reported in detail.  All necessary tests 
and studies should be performed and 
reviewed by the examiner prior to 
completion of the examination report.  The 
examiner should specifically comment upon 
whether it is as least as likely as not 
that the veteran's venous insufficiency 
and cellulitis of the left lower extremity 
are caused by or related to his service-
connected left total knee arthroplasty or 
any other incident of military service.  A 
complete rationale for any opinion 
expressed must be provided.  All such 
information and opinions, when obtained, 
should be made part of the veteran's 
claims folder.  

3.  The RO should also determine if a VA 
examination of the veins and arteries was 
conducted in November 1995.  If so, a copy 
of the examination report should be 
obtained and associated with the claims 
folder.  

4.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



